Citation Nr: 1108134	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an compensable disability rating for residuals of a bilateral inguinal hernia repair, to include surgical scars.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Whether new and material evidence has been received to reopen a claim for service connection for Meniere's disease, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, in which the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim for service connection for Meniere's disease, to include as secondary to service-connected tinnitus.  The RO also denied the Veteran's claims for a disability rating greater than 30 percent for PTSD, a compensable disability rating for bilateral inguinal hernia repair, and entitlement to a TDIU.  

A videoconference Board hearing was held at the RO in February 2006 before a Veterans Law Judge who has since retired from the Board; a copy of the hearing transcript has been added to the record. 

In July 2007, the Board denied the Veteran's increased rating claims for PTSD and for bilateral inguinal hernia repair.  The Board also remanded the Veteran's request to reopen a previously denied service connection claim for Meier's disease, to include as secondary to service-connected tinnitus, and his claim of entitlement to a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Veteran timely appealed the Board's July 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2008, the Court granted a Joint Motion for Remand and vacated and remanded the Board's July 2007 decision with respect to the denial of the Veteran's increased rating claims for PTSD and for bilateral inguinal hernia repair.  The Board remanded these claims again in June 2008 to the RO/AMC.

As will be explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the Introduction, the Veterans Law Judge who held the Veteran's original videoconference Board hearing in February 2006 has since retired from the Board.  In January 2011 correspondence sent to him from the Board, the Veteran was advised that he had the opportunity to testify at another hearing before a different Veterans Law Judge.  The Veteran responded in February 2011 that he wanted a new Travel Board hearing before a Veterans Law Judge at the RO.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a new Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO. A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

